DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show a first synchronization sub-pixel comprising a first synchronization pixel electrode arranged in the synchronization display area and a first synchronization intermediate layer which is arranged on the first synchronization pixel electrode and emits light having the first wavelength as the first sub-pixel; and a first conductive layer connecting the first pixel electrode to the first synchronization pixel electrode (claim 1); a synchronization sub-pixel comprising a synchronization pixel electrode arranged in the synchronization display area, a synchronization intermediate layer arranged on the synchronization pixel electrode, and the opposite electrode which is arranged on the synchronization intermediate layer and emits light having a same wavelength as a wavelength of the sub-pixel; and a conductive layer connecting the pixel electrode to the synchronization pixel electrode (claim 16) while having the characteristics as recited in claims 1 and 16.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/
Primary Examiner, Art Unit 2892